Citation Nr: 1313625	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Barrett's mucosa, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hernias, to include as secondary to Barrett's mucosa.

3.  Entitlement to an initial, compensable rating for diabetic retinopathy. 

4.  Entitlement to an initial, compensable rating for erectile dysfunction. 

5.  Entitlement to at total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies)..




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for Barrett's mucosa and hernias as secondary to Barrett's mucosa; granted service connection and assigned initial 0 percent ratings for diabetic retinopathy and erectile dysfunction; and denied a TDIU.  In October 2009, the Veteran filed a notice of disagreement (NOD) as to the initial ratings assigned for diabetic retinopathy and erectile dysfunction and the denial of the claims for service connection for Barrett's mucosa and hernias, and a TDIU by the May 2009 rating decision.  The RO issued a statement of the case (SOC) as to these five issues in July 2010, and the Veteran filed a substantive appeal as to all five issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) dated later that same month.  

In June 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board's disposition of the claim for higher rating for erectile dysfunction is set forth below.  The matters of the Veteran's entitlement to service connection for Barrett's mucosa and hernias; an increased initial rating for diabetic retinopathy; and TDIU are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

By way of a statement received from the Veteran in June 2012, he withdrew from appeal his claim for higher rating for erectile dysfunction. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to a higher initial rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran indicated in a statement received in June 2012 that he wished to withdraw his appeal with respect to the issue of entitlement to a higher initial rating for erectile dysfunction.

As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of a higher initial rating for erectile dysfunction, and the appeal with respect to this issue must be dismissed.


ORDER

The claim for higher rating for erectile dysfunction is dismissed.   


REMAND

Based on a review of the claims file and the contentions of record, the Board finds that further RO action on the remaining claims on appeal is warranted. 

First, with respect to the claim for service connection for Barrett's mucosa, the Veteran asserts that such disability is the result of exposure to herbicides during his service in Vietnam.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicide agents (including Agent Orange) during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  While Barrett's mucosa is not listed as one of the diseases that may be service-connected on a presumptive basis based on herbicides exposure (see 38 C.F.R. § 3.309(e) (2012), the United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir.1994). 

In March 2012 congressional correspondence, and during the hearing before the undersigned (Hearing Transcript, Page 7), the Veteran asserted that the private physician who has treated him for Barrett's disease told him that he could not "rule out" the possibility that such disease was the result of exposure to Agent Orange.  The Veteran testified to the undersigned that the physician who expressed this opinion would not commit the opinion to writing.  

The record does not reflect that the Veteran has been afforded a VA examination that includes an opinion as to whether his Barrett's mucosa is the result of presumed in-service Agent Orange exposure, and the Veteran's representative, arguing that the record with respect to the issue of entitlement to service connection for Barrett's esophagus is inadequate, requested that the Veteran be afforded such an examination in argument submitted in April 2012.  Given the above, the Board finds that a medical opinion in this regard would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to claim for service connection for hernias, a May 2008 private treatment report noted the "recurrence" of his hernia, thus at least suggesting the presence of a disability associated with hernias during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.)  

In an October 2008 statement and testimony to the undersigned (Hearing Transcript, Pages 7,8), the Veteran asserted that he developed hernias as a result of infection with abdominal weakening caused by surgery for his Barrett's esophagus, thereby warranting entitlement to service connection for hernias on a secondary basis due to his Barrett's esophagus.  As such, the outcome of the claim for service connection for hernias is at least partially dependent upon whether service connection is established for disability associated with Barrett's esophagus.  Thus, as the two claims are inextricably intertwined, they should be adjudicated together.  See   Harris v Derwinski, 1 Vet. App. 80 (1991).  Moreover, given the evidence noted above, a medical opinion in this regard is would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

With respect to the claim for higher rating for diabetic retinopathy, the Veteran was last afforded a VA compensation examination to assess the severity of such disability in May 2009, and the Veteran' testified to the undersigned that this condition has worsened.  (Hearing Transcript, Page 8).  He also testified at this hearing that his glasses were changed to a stronger prescription at a visit to a VA eye clinic three months prior to this hearing.  The Veteran also testified that it was determined at this visit that he needed to take medication.  Given the time that has elapsed since the Veteran was last afforded a VA compensation examination to assess the severity of this condition (almost four years), and the testimony with respect to worsening problems with vision since that examination, the Board finds that another VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected diabetic retinopathy.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

With respect to the issue of entitlement to TDIU, the Board notes that as any decision with respect to the claims for service connection for Barrett's esophagus and hernias, as well the claim for higher rating for diabetic retinopathy, may affect the Veteran's claim for a TDIU, the claim for a TIDU is inextricably intertwined with the three claims being remanded discussed above.  Harris, supra.  It thus follows that any Board action on the TDIU claim at this juncture would be premature.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in a denial of the claim(s)  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of such examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As regards VA records, the Board notes that, during the June 2012 Board hearing, the Veteran indicated that he had visited as a VA eye clinic three months prior to the hearing; no such records have been associated with the file.  The Board emphasizes that that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include records identified above, following current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate, current authorization for the RO to obtain any pertinent records from a private physician he identifies. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims (to include arranging for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in connection with the claim for a TDIU).  The RO's adjudication of the claim for higher rating for diabetic neuropathy should include consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.  See Fenderson, 12 Vet. App, at 126.   

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include, should they exist,  reports from a visit to a VA eye clinic three months prior to the June 2012 hearing.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the matters remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with the claims for service connection for Barrett's mucosa and hernias.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

Following a physical examination of the Veteran, and review of the claims file, the physician should provide opinions addressing the following: :  

a)  Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any disability associated with Barrett's mucosa since the Veteran filed his claim in 2008 had its onset during service or  is/was otherwise medically related to service, to include presumed in-service herbicide exposure.  

(b)  Is it at least as likely as not that any disability associated with hernias since the Veteran filed his claim in 2008:  

(i) Had its onset during service, or is/was otherwise medically related to service, to include presumed in-service herbicide exposure; ,or, if not 
  
(ii)  Was caused or is aggravated (worsened beyond natural progression) by Barrett's mucosa.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, if possible. 

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.  

5.  Also arrange for the Veteran to undergo VA eye examination for an evaluation of his diabetic retinopathy.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies pertaining to the rating of eye disabilities should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to any scheduled VA examination(s), the RO must obtain and associate with the claims file a copy of any notice of the date and time of any such examination(s) sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining a medical opinion in connection with the claim for a TDIU), readjudicate the claims remaining on appeal in light of all pertinent medical evidence (to include that added to the record since the last adjudication of the claims) and legal authority (to include, with respect to the claim for higher rating or diabetic retinopathy  consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and  afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


